Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of July 21, 2014,
is by and among ZaZa Energy Corporation, a Delaware corporation with offices
located at 1301 McKinney Street, Suite 2800, Houston, Texas 77010 (the
“Company”), and each of the investors listed on the Schedule of Buyers attached
hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

A.                                    The Company and each Buyer desire to enter
into this transaction to purchase the Common Shares and Warrants (as defined
below) set forth herein pursuant to a currently effective shelf registration
statement on Form S-3 (Registration Number 333-192257) (the “Registration
Statement”), which provides, among other things, for the registration of the
offer and sale of shares of common stock, $0.01 par value per share, of the
Company (the “Common Stock”) and warrants to purchase Common Stock and has been
declared effective in accordance with the Securities Act of 1933, as amended
(the “1933 Act”), by the United States Securities and Exchange Commission (the
“SEC”).

 

B.                                    Each Buyer wishes to purchase, and the
Company wishes to sell, upon the terms stated in this Agreement, (i) the
aggregate number of shares of Common Stock set forth opposite such Buyer’s name
in columns (3) and (4) on the Schedule of Buyers (which aggregate amount for all
Buyers shall be collectively referred to herein as the “Common Shares”) and (ii)
warrants (the “Warrants”) to initially acquire up to the aggregate number of
shares of Common Stock set forth opposite such Buyer’s name in columns (5) and
(6) on the Schedule of Buyers (all shares of Common Stock acquirable upon
exercise or exchange of the Warrants, collectively, the “Warrant Shares”), as
evidenced by the warrant certificate in the form attached hereto as Exhibit A,
and which Warrants shall be issued to such Buyer for no additional
consideration.

 

C.                                    The Common Shares, the Warrants and the
Warrant Shares are collectively referred to herein as the “Securities.”

 

D.                                    The Company has obtained all necessary
approvals with respect to the transactions contemplated by this Agreement and
the issuance and sale of the Common Shares and the Warrant Shares.

 

E.                                     The parties hereto each understand that
this Securities Purchase Agreement and the purchase and sale contemplated hereby
is unconditional and binding on all parties hereto.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      PURCHASE AND SALE OF COMMON SHARES AND
WARRANTS.

 

(a)                                 Common Shares and Warrants.  Subject to the
satisfaction (or waiver) of the conditions set forth in Section 6 below, the
Company shall issue and sell to each Buyer, and each Buyer severally, but not
jointly, shall purchase from the Company on the applicable Closing Date (as
defined below), as applicable, (x) the number of Common Shares on the First
Closing Date as is set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers along with Warrants on the First Closing Date to initially
acquire up to the aggregate number of Warrant Shares as is set forth opposite
such Buyer’s name in column (5) on the Schedule of Buyers and (y) the number of
Common Shares on the Second Closing Date as is set forth opposite such Buyer’s
name in column (4) on the Schedule of Buyers along with Warrants on the Second
Closing Date to initially acquire up to the aggregate number of Warrant Shares
as is set forth opposite such Buyer’s name in column (6) on the Schedule of
Buyers.

 

(b)                                 Closing.  Each closing (each a “Closing” and
collectively the “Closings”) of the purchase of the Common Shares and Warrants
by the Buyers as contemplated by this Agreement shall occur at the offices of
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., 666 Third Avenue, New York,
New York 10017.  The date and time of the applicable Closing (the applicable
“Closing Date”) shall be 10:00 a.m., New York time, on the first (1st ) Business
Day on which the conditions to such Closing set forth in Section 6 below are
satisfied or waived (or such later time or date as is mutually agreed to by the
Company and each Buyer).  As used herein “Business Day” means any day other than
a Saturday, Sunday or other day on which commercial banks in New York, New York
are authorized or required by law to remain closed.  Subject to the conditions
set forth in this Agreement and the termination provisions hereof, the first
closing hereunder (the “First Closing”) shall be held as soon as practicable
after the date hereof, at which the Common Shares set forth on the Schedule of
Buyers shall be purchased and sold and the Warrants shall be issued without
further consideration by the Buyers.  Subject to the conditions set forth in
this Agreement and the termination provisions hereof, the second closing
hereunder (the “Second Closing”) shall occur on the date that is ninety (90)
days after the date hereof, provided that the Company can accelerate the date of
such closing upon three (3) Business Days’ notice to the Buyers if the Common
Stock has a closing price on the Nasdaq Capital Market (the “Principal Market”)
at or above 0.9545 for five (5) consecutive trading days.

 

(c)                                  Purchase Price.  The aggregate purchase
price for the Common Shares and the Warrants to be purchased by each Buyer (the
applicable “Purchase Price”) shall be paid at the applicable Closing and in the
applicable amount set forth opposite such Buyer’s name in column (7) on the
Schedule of Buyers.  For clarification purposes, the Warrants shall be issued to
such Buyer for no additional consideration.

 

(d)                                 Form of Payment; Deliveries.  On the
applicable Closing Date, (i) each Buyer shall pay its respective Purchase Price
to the Company for the Common Shares and the Warrants to be issued and sold to
such Buyer at such Closing (less for Crede (as defined below), the Investment
Fee withheld pursuant to Section 4(f)), by wire transfer of immediately
available funds in accordance with the Company’s written wire instructions, and
(ii) the Company shall (A) cause American Stock Transfer & Trust Company, LLC
(together with any subsequent transfer agent, the “Transfer Agent”) through the
Depository Trust Company (“DTC”) Fast

 

2

--------------------------------------------------------------------------------


 

Automated Securities Transfer Program to credit, without restriction, to such
Buyer’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian (“DWAC”) system such aggregate number of Common
Shares that such Buyer is purchasing at such Closing as is set forth opposite
such Buyer’s name in columns (3) or (4), as applicable, on the Schedule of
Buyers, (B) deliver to each Buyer a warrant certificate, in the form attached
hereto as Exhibit A, pursuant to which such Buyer shall have the right to
initially acquire up to the number of Warrant Shares as is set forth opposite
such Buyer’s name in columns (5) and (6) on the Schedule of Buyers and (C)
deliver to such Buyer the other documents, instruments and certificates set
forth in Section 6.  Notwithstanding anything to the contrary contained in the
Warrants, all Warrant Shares shall be delivered via DWAC.

 

2.                                      BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that:

 

(a)                                 Organization; Authority.  Such Buyer is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with the requisite power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents (as defined below) to which it is a party and otherwise to carry out
its obligations hereunder and thereunder.

 

(b)                                 Validity; Enforcement.  The execution and
delivery of the Transaction Documents to which such Buyer is a party and the
consummation by it of the transactions contemplated hereby and thereby have been
duly and validly authorized by all necessary action on the part of such Buyer
and no further consent or authorization of such Buyer or its members is
required.  Each Transaction Document to which such Buyer is a party has been
duly executed by such Buyer and, when delivered by such Buyer in accordance with
the terms hereof or thereof, will constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

(c)                                  No Conflicts.  The execution, delivery and
performance by such Buyer of this Agreement and the consummation by such Buyer
of the transactions contemplated hereby will not (i) result in a violation of
the organizational documents of such Buyer or (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Buyer is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Buyer, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Certain Trading Activities.  Such Buyer has
not directly or indirectly, nor has any Person (as defined below) acting on
behalf of or pursuant to any understanding with such Buyer, engaged in any
transactions in the securities of the Company (including, without limitation,
any Short Sales (as defined below) involving the Company’s securities) during
the period commencing as of the time that such Buyer and the Company first began
discussions regarding the specific investment in the Company contemplated by
this Agreement and ending immediately prior to the execution of this Agreement
by such Buyer (it being understood and agreed that for all purposes of this
Agreement, and, without implication that the contrary would otherwise be true,
that neither transactions nor purchases nor sales shall include the location
and/or reservation of borrowable shares of Common Stock).  “Short Sales” means
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Securities Exchange Act of 1934, as amended (the “1934 Act”).

 

(e)                                  Investment Decision.  Such Buyer has based
its investment decision solely upon the information contained in the Transaction
Documents, the SEC Documents, such information as may be filed by the Company as
a “Free Writing Prospectus” under the 1933 Act, and such other information as
may have been provided to it by the Company in response to its inquiries, and
has not based its investment decision on any research report or other
information regarding the Company.  Each Buyer further acknowledges that (i) the
purchase of the Securities involves a degree of risk and (ii) the offering
contained in the Transaction Documents does not constitute a securities
recommendation or other form of financial product advice.

 

3.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants to each of the Buyers that:

 

(a)                                 Organization and Qualification.  The Company
and each of its Subsidiaries are entities duly organized and validly existing
and in good standing under the laws of the jurisdiction in which they are
formed, and have the requisite power and authorization to own their properties
and to carry on their business as now being conducted and as presently proposed
to be conducted.  Each of the Company and each of its Subsidiaries is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect.  As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on (i) the business, properties, assets, liabilities,
operations (including results thereof), condition (financial or otherwise) or
prospects of the Company or any Subsidiary, individually or taken as a whole,
(ii) the transactions contemplated hereby or in any of the other Transaction
Documents or (iii) the authority or ability of the Company to perform any of its
obligations under any of the Transaction Documents.  “Subsidiaries” means any
Person in which the Company, directly or indirectly, (I) owns a majority of the
outstanding capital stock or equity or similar interest of such Person or (II)
controls or operates all or any part of the business, operations or
administration of such Person, and each of the foregoing is individually
referred to herein as a “Subsidiary.”

 

(b)                                 Authorization; Enforcement; Validity.  The
Company has the requisite power and authority to enter into and perform its
obligations under this Agreement and the other

 

4

--------------------------------------------------------------------------------


 

Transaction Documents and to issue the Securities in accordance with the terms
hereof and thereof.  The execution and delivery of this Agreement and the other
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Common Shares, the issuance of the Warrants and the reservation
for issuance and issuance of the Warrant Shares issuable upon exercise of the
Warrants) have been duly authorized by the Company’s board of directors and
(other than the filing with the SEC of the prospectus supplement required by the
Registration Statement pursuant to Rule 424(b) under the 1933 Act (the
“Prospectus Supplement”) supplementing the base prospectus forming part of the
Registration Statement (the “Prospectus”), a Current Report on Form 8-K, and any
other filings as may be required by any state securities agencies, all of which
shall be made prior to the First Closing) no further filing, consent or
authorization is required by the Company, its board of directors or its
stockholders or other governing body in connection therewith.  This Agreement
has been, and the other Transaction Documents will be prior to the applicable
Closing, duly executed and delivered by the Company, and each constitutes the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law.  “Transaction Documents” means,
collectively, this Agreement, the Warrants, the Irrevocable Transfer Agent
Instructions (as defined below) and each of the other agreements and instruments
entered into or delivered by any of the parties hereto in connection with the
transactions contemplated hereby and thereby, as may be amended from time to
time.

 

(c)                                  Issuance of Securities; Registration
Statement.  The issuance of the Common Shares and the Warrants are duly
authorized and, upon issuance in accordance with the terms of the Transaction
Documents, will be validly issued, fully paid and non-assessable and free from
all preemptive or similar rights (except for those rights held by the holders of
the Company’s outstanding warrants that expire August 21, 2020 issued under that
Securities Purchase Agreement, dated February 21, 2012, as amended (the
“Outstanding Warrants”) as described on Schedule  3(c) hereto), taxes, liens,
charges and other encumbrances with respect to the issue thereof.  As of the
First Closing, the Company shall have reserved from its duly authorized capital
stock the maximum number of shares of Common Stock issuable upon exercise of the
Warrants (without taking into account any limitations on the exercise of the
Warrants set forth therein).  The issuance of the Warrant Shares is duly
authorized, and upon exercise in accordance with the Warrants, the Warrant
Shares, when issued, will be validly issued, fully paid and non-assessable and
free from all preemptive or similar rights (except for those rights held by the
holders of the Outstanding Warrants), taxes, liens, charges and other
encumbrances with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock.  The issuance by the Company
of the Securities has been properly registered under the 1933 Act, the
Securities are being issued pursuant to the Registration Statement and all of
the Securities are freely transferable and freely tradable by each of the Buyers
without restriction.  The Registration Statement is effective and available for
the issuance of the Securities thereunder and the Company has not received any
notice that the SEC has issued or intends to issue a stop-order with respect to
the Registration Statement or that the SEC otherwise has suspended or withdrawn
the effectiveness of the Registration Statement, either temporarily or
permanently, or

 

5

--------------------------------------------------------------------------------


 

intends or has threatened in writing to do so.  The “Plan of Distribution”
section under the Registration Statement permits the issuance and sale of the
Securities hereunder and as contemplated by the other Transaction Documents. 
Upon receipt of the Securities, each of the Buyers will have good and marketable
title to the Securities.  The Registration Statement and any prospectus included
therein, including the Prospectus and the Prospectus Supplement, comply and
complied in all material respects with the requirements of the 1933 Act and the
1934 Act and the rules and regulations of the SEC promulgated thereunder and all
other applicable laws and regulations.  At the time the Registration Statement
and any amendments thereto became effective, at the date of this Agreement and
at each deemed effective date thereof pursuant to Rule 430B(f)(2) of the 1933
Act, the Registration Statement and any amendments thereto complied and will
comply in all material respects with the requirements of the 1933 Act and did
not and will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading; and the Prospectus and any amendments or
supplements thereto (including, without limitation the Prospectus Supplement),
at the time the Prospectus or any amendment or supplement thereto was issued and
at the applicable Closing Date, complied and will comply in all material
respects with the requirements of the 1933 Act and did not and will not contain
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  The Company meets all of the
requirements for the use of Form S-3 under the 1933 Act for the offering and
sale of the Securities contemplated by this Agreement and the other Transaction
Documents, and the SEC has not notified the Company of any objection to the use
of the form of the Registration Statement pursuant to Rule 401(g)(1) under the
1933 Act.  The Registration Statement meets the requirements set forth in Rule
415(a)(1)(x) under the 1933 Act.  At the earliest time after the filing of the
Registration Statement that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2) under the 1933 Act)
relating to any of the Securities, the Company was not and is not an “Ineligible
Issuer” (as defined in Rule 405 under the 1933 Act).  The Company (i) has not
distributed any offering material in connection with the offering and sale of
any of the Securities and (ii) until no Buyer holds any of the Securities, shall
not distribute any offering material in connection with the offering and sale of
any of the Securities to, or by, any of the Buyers, in each case, other than the
Registration Statement, the Prospectus or the Prospectus Supplement.

 

(d)                                 No Conflicts.  The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Common Shares, the Warrants and Warrant
Shares and the reservation for issuance of the Warrant Shares) will not (i)
result in a violation of the Certificate of Incorporation (as defined below)
(including, without limitation, any certificates of designation contained
therein) or other organizational documents of the Company or any of its
Subsidiaries, any capital stock of the Company, or Bylaws (as defined below),
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including, without limitation, federal
and state and foreign securities laws and regulations and the rules and
regulations of the Principal Market) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the

 

6

--------------------------------------------------------------------------------


 

Company or any of its Subsidiaries is bound or affected except, in the case of
clause (ii) above, to the extent such violations that could not reasonably be
expected to have a Material Adverse Effect.

 

(e)                                  Consents.  The Company is not required to
obtain any consent from, authorization or order of, or make any filing which has
not already been obtained or made (including, without limitation as to the
listing on the Principal Market of the Common Shares and the Warrant Shares upon
issuance) or registration with (other than the filing with the SEC of the
Prospectus Supplement, a Current Report on Form 8-K, and any other filings as
may be required by any state securities agencies), any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case, in accordance with the
terms hereof or thereof.  All consents, authorizations, orders, filings and
registrations which the Company is required to obtain at or prior to the
applicable Closing will have been obtained or effected on or prior to the
applicable Closing Date, and neither the Company nor any of its Subsidiaries is
aware of any facts or circumstances which might prevent the Company from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents.  Except as disclosed on Schedule 3(e)
hereto, the Company is not in violation of the requirements of the Principal
Market or foreign, federal, state or local securities laws, and has no knowledge
of any facts or circumstances which could reasonably lead to such violation or
delisting or suspension of the Common Stock in the foreseeable future.  No
statute, rule, regulation, executive order, decree, ruling or injunction has
been enacted, entered, promulgated or endorsed by any court or governmental
authority of competent jurisdiction that prohibits the consummation of any of
any of the transactions contemplated by the Transaction Documents, and no
actions, suits or proceedings are pending or threatened by any Person that seeks
to enjoin, prohibit or otherwise adversely affect any of the transactions
contemplated by the Transaction Documents.

 

(f)                                   Acknowledgment Regarding Buyer’s Purchase
of Securities.  The Company acknowledges and agrees that each Buyer is acting
solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby and
that no Buyer is (i) an officer or director of the Company or any of its
Subsidiaries or (ii) an “affiliate” (as defined in Rule 144 promulgated under
the 1933 Act (or a successor rule thereto) (collectively, “Rule 144”)) of the
Company (an “Affiliate”) or any of its Subsidiaries.  The Company further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company or any of its Subsidiaries (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer’s purchase of the
Securities.  The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.  The Company is
not, and has never been, an issuer identified in, or subject to, Rule 144(i).

 

(g)                                  Placement Agent’s Fees.  Neither the
Company nor any of its Subsidiaries has engaged any placement agent or other
agent in connection with the sale of the Securities.  The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory

 

7

--------------------------------------------------------------------------------


 

fees, or brokers’ commissions (other than for Persons engaged by any Buyer or
its investment advisor) relating to or arising out of the transactions
contemplated hereby.

 

(h)                                 No Integrated Offering.  None of the
Company, its Subsidiaries or any of their Affiliates, nor any Person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Securities to require approval of stockholders
of the Company under any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation.  No registration of the offer, sale or transfer of any
of the Securities is required, except for registration contemplated hereby
pursuant to the Registration Statement.

 

(i)                                     Application of Takeover Protections;
Rights Agreement.  The Company and its board of directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, interested stockholder, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation, Bylaws or other
organizational documents or the laws of the jurisdiction of its incorporation or
otherwise that can be waived by approval of the board of directors and which is
or could become applicable to any Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and any Buyer’s ownership of the Securities.  The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of shares of Common Stock or a
change in control of the Company or any of its Subsidiaries.

 

(j)                                    SEC Documents; Financial Statements. 
During the two (2) years prior to the date hereof, the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the 1934 Act (all
of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”).  As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  As of their respective dates, the financial statements of the
Company included in the SEC Documents complied in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto as in effect as of the time of filing.  Such
financial statements have been prepared in accordance with generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows

 

8

--------------------------------------------------------------------------------


 

for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments which will not be material, either
individually or in the aggregate).

 

(k)                                 Absence of Certain Changes.  Since the date
of the Company’s most recent audited financial statements contained in a Form
10-K, except as disclosed in the SEC Documents filed subsequent thereto, there
has been no material adverse change and no material adverse development in the
business, assets, liabilities, properties, operations or financial condition of
the Company.  Since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, except as disclosed in the SEC Documents
filed subsequent thereto, neither the Company nor any of its Subsidiaries has
(i) declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, outside of the ordinary course of business or (iii) made any material
capital expenditures, individually or in the aggregate.  Neither the Company nor
any of its Subsidiaries has taken any steps to seek protection pursuant to any
law or statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so.  The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the applicable Closing will not be, Insolvent (as defined below).  For
purposes of this Section 3(l), “Insolvent” means, (I) with respect to the
Company and its Subsidiaries, on a consolidated basis, (i) the present fair
saleable value of the Company’s and its Subsidiaries’ assets is less than the
amount required to pay the Company’s and its Subsidiaries’ total Indebtedness
(as defined below), (ii) the Company and its Subsidiaries are unable to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured or (iii) the Company and its
Subsidiaries intend to incur or believe that they will incur debts that would be
beyond their ability to pay as such debts mature; and (II) with respect to the
Company and each Subsidiary, individually, (i) the present fair saleable value
of the Company’s or such Subsidiary’s (as the case may be) assets is less than
the amount required to pay its respective total Indebtedness, (ii) the Company
or such Subsidiary (as the case may be) is unable to pay its respective debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (iii) the Company or such Subsidiary
(as the case may be) intends to incur or believes that it will incur debts that
would be beyond its respective ability to pay as such debts mature.  Neither the
Company nor any of its Subsidiaries has engaged in any business or in any
transaction, and is not about to engage in any business or in any transaction,
for which the Company’s or such Subsidiary’s remaining assets constitute
unreasonably small capital.

 

(l)                                     No Undisclosed Events, Liabilities,
Developments or Circumstances.  Since the date of the Company’s most recent
audited financial statements contained in a Form 10-K, except as disclosed in
the SEC Documents filed subsequent thereto, to the Company’s knowledge, no
event, liability, development or circumstance has occurred or exists, or is
reasonably expected to exist or occur with respect to the Company, any of its
Subsidiaries or their respective business, properties, liabilities, operations
or financial condition that (i) is required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-3 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced, or (ii) could reasonably be expected to
have a Material Adverse Effect.

 

9

--------------------------------------------------------------------------------


 

(m)                             Conduct of Business; Regulatory Permits. 
Neither the Company nor any of its Subsidiaries is in violation of any term of
or in default under its Certificate of Incorporation, any certificate of
designation, preferences or rights of any other outstanding series of preferred
stock of the Company or any of its Subsidiaries or Bylaws or their
organizational charter, certificate of formation or certificate of incorporation
or bylaws, respectively.  Neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or any of its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except in all cases for possible violations which would
not, individually or in the aggregate, have a Material Adverse Effect.  Without
limiting the generality of the foregoing, the Company is not in violation of any
of the rules, regulations or requirements of the Principal Market and has no
knowledge of any facts or circumstances that could reasonably lead to delisting
or suspension of the Common Stock by the Principal Market in the foreseeable
future and the Company is in compliance with all requirements in order to
maintain listing or quotation on the Principal Market (including reporting
requirements under the 1934 Act).  Since February 21, 2012, (i) the Common Stock
has been listed or designated for quotation on the Principal Market, (ii)
trading in the Common Stock has not been suspended by the SEC or the Principal
Market and (iii) the Company has received no communication, written or oral,
from the SEC or, except as disclosed in the SEC Documents, the Principal Market
regarding or relating to the suspension or delisting of the Common Stock from
the Principal Market.  The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.

 

(n)                                 Foreign Corrupt Practices; Certain Other
Unlawful Matters.  Neither the Company nor any of its Subsidiaries nor, to the
Company’s knowledge, any director, officer, agent, employee or other Person
acting on behalf of the Company or any of its Subsidiaries has, in the course of
its actions for, or on behalf of, the Company or any of its Subsidiaries (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended (or
rules or regulations or interpretations thereunder); or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee or otherwise.  The
Company and its Subsidiaries are in compliance with, and have not previously
violated, the USA Patriot Act of 2001 and all other applicable U.S. and non-U.S.
anti-money laundering laws and regulations, including, without limitation, the
laws, regulations and Executive Orders and sanctions programs administered by
the U.S. Office of Foreign Assets Control, including, without limitation, (i)
Executive Order 13224 of September 23, 2001 entitled, “Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism” (66 Fed.  Reg.  49079 (2001)); and (ii) any regulations contained in
31 CFR, Subtitle B, Chapter V.

 

10

--------------------------------------------------------------------------------


 

(o)                                 Sarbanes-Oxley Act.  The Company and each
Subsidiary is in compliance in all material respects with all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.

 

(p)                                 Transactions With Affiliates.  Except as
disclosed in the SEC Documents, none of the officers, directors or employees or
Affiliates of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other Person in which any such officer, director or
employee or Affiliate has a substantial interest or is an employee, officer,
director, trustee or partner.

 

(q)                                 Equity Capitalization.  As of the date
hereof, the authorized capital stock of the Company consists of 250,000,000
shares of Common Stock, of which 112,519,583 are issued and outstanding and
62,933,211 of which are reserved for issuance for various purposes, including
for securities (other than the Warrants) exercisable or exchangeable for, or
convertible into, shares of Common Stock (“Convertible Securities”)
(notwithstanding any anti-dilution adjustments that may be required by such
securities as a result of the transactions contemplated hereby which are
described on Schedule 3(q) hereto); shares of Common Stock to be issued in
exchange for the subordinated notes owned by Todd A. Brooks, John E. Hearn, Jr.,
Gaston Kearby, Blackstone Oil & Gas, LLC, Lara Energy, Inc. and Omega Energy
Corp. (collectively, the “Subordinated Notes Exchange”); and shares reserved for
issuance under the ZaZa Energy Corporation 2012 Long Term Incentive Plan, as
amended and (ii) 25,000,000 shares of preferred stock, of which none are issued
and outstanding.  No shares of Common Stock are held in treasury.  All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and non-assessable.  71,745,840 shares of the
Company’s issued and outstanding Common Stock on the date hereof are owned by
Persons who are “Affiliates” (as defined in Rule 405 of the 1933 Act and
calculated based on the assumption that only officers, directors and holders of
at least 10% of the Company’s issued and outstanding Common Stock are
“Affiliates” without conceding that any such Persons are “Affiliates” for
purposes of federal securities laws) of the Company or any of its Subsidiaries. 
Except as disclosed in the SEC Documents, (i) none of the Company’s or any
Subsidiary’s capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company or any
Subsidiary; (ii) except as disclosed in the SEC Documents (collectively, the
“Company Stock Plans”), there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries,
or contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to issue additional capital
stock of the Company or any of its Subsidiaries or options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries;
(iii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
of the Company or any of its

 

11

--------------------------------------------------------------------------------


 

Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
amounts filed in connection with the Company or any of its Subsidiaries;
(v) there are no agreements or arrangements under which the Company or any of
its Subsidiaries is obligated to register the sale of any of their securities
under the 1933 Act (except pursuant to this Agreement); (vi) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement other than pursuant to the Company Stock Plans; and (ix) neither
the Company nor any of its Subsidiaries have any liabilities or obligations
required to be disclosed in the SEC Documents which are not so disclosed in the
SEC Documents, other than those incurred in the ordinary course of the Company’s
or its Subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect.  The SEC
Documents contain true, correct and complete copies of the Company’s Certificate
of Incorporation, as amended and as in effect on the date hereof (the
“Certificate of Incorporation”), and the Company’s bylaws, as amended and as in
effect on the date hereof (the “Bylaws”), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto.

 

(r)                                    Indebtedness and Other Contracts. 
Neither the Company nor any of its Subsidiaries (i) except as disclosed in the
SEC Documents, has any outstanding Indebtedness, (ii) except as disclosed in the
SEC Documents, is a party to any contract, agreement or instrument, the
violation of which, or default under which, by the other party or parties to
such contract, agreement or instrument could reasonably be expected to result in
a Material Adverse Effect, (iii) is in violation of any term of, or in default
under, any contract, agreement or instrument relating to any Indebtedness,
except where such violations and defaults would not result, individually or in
the aggregate, in a Material Adverse Effect, or (iv) is a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect since the date of the Company’s most recent audited financial
statements contained in a Form 10-K.  For purposes of this Agreement:
(x) “Indebtedness” of any Person means, without duplication (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business),
(C) all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally

 

12

--------------------------------------------------------------------------------


 

accepted accounting principles, consistently applied for the periods covered
thereby, is classified as a capital lease, (G) all indebtedness referred to in
clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and a government or any
department or agency thereof.

 

(s)                                   Absence of Litigation.  Except as
disclosed in the SEC Documents, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s or its Subsidiaries’ officers or
directors which is outside of the ordinary course of business or individually or
in the aggregate material to the Company or any of its Subsidiaries.  There has
not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company, any of its
Subsidiaries or any current of former director or officer of the Company or any
of its Subsidiaries.  The SEC has not issued any stop order or other order
suspending the effectiveness of the Registration Statement.

 

(t)                                    Insurance.  The Company and each of its
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as management of the Company
believes to be prudent and customary in the businesses in which the Company and
its Subsidiaries are engaged.  Neither the Company nor any such Subsidiary has
been refused any insurance coverage sought or applied for, and neither the
Company nor any such Subsidiary has any reason to believe that it will be unable
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.

 

(u)                                 Employee Relations.  Neither the Company nor
any of its Subsidiaries is a party to any collective bargaining agreement or
employs any member of a union.  No executive officer (as defined in
Rule 501(f) promulgated under the 1933 Act) or other key employee of the Company
or any of its Subsidiaries has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary.  No
executive officer or other key employee of the Company or any of its
Subsidiaries is, or is now expected by the Company

 

13

--------------------------------------------------------------------------------


 

to be, in connection with employment by the Company, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer or other key employee (as the case may be) does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters.  The Company and its Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(v)                                 Title.  Each of the Company and its
Subsidiaries has (i) defensible title to all of its oil, gas and mineral leases
or mineral interests (including oil and gas wells, producing leasehold interests
and appurtenant personal property), and (ii) good title to all personal property
owned by them that are material to the business of the Company and its
Subsidiaries, in each of case (i) and (ii), free and clear of all liens,
encumbrances and claims, except (A) those that do not materially interfere with
the use made and proposed to be made of such property by the Company and any of
its Subsidiaries or would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (B) royalties, overriding
royalties and other similar burdens under oil, gas and mineral leases,
(C) easements, restrictions, rights-of-way and other matters that commonly
affect property, (D) those securing taxes and other governmental charges, or
claims of materialmen, mechanics and similar persons, not yet due and payable
and (E) those under oil or gas sales contracts, geophysical exploration
agreements, operating agreements, farmout agreements, participation agreements,
joint venture agreements, development agreements, unitization, pooling and
commutation agreements, declarations and orders and gas sales contracts securing
payment of amounts not yet due and payable and of a scope and nature customary
in the oil and gas industry.  All of the real property leases (other than oil,
gas and mineral leases or similar leasehold interests) under which the Company
or any of its Subsidiaries holds or uses its properties are in full force and
effect, with such exceptions as would not reasonably be expected to have a
Material Adverse Effect.

 

(w)                               Intellectual Property Rights.  The Company and
its Subsidiaries own or possess adequate rights or licenses to use all
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, original works, inventions, licenses,
approvals, governmental authorizations, trade secrets and other intellectual
property rights and all applications and registrations therefor (“Intellectual
Property Rights”) necessary to conduct their respective businesses as now
conducted.  None of the Company’s or its Subsidiaries’ Intellectual Property
Rights have expired, terminated or been abandoned, or are expected to expire,
terminate or be abandoned, within three years from the date of this Agreement,
except where the expiration, termination or abandonment, either individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.  The Company has no knowledge of any infringement by the Company or any
of its Subsidiaries of Intellectual Property Rights of others.  There is no
claim, action or proceeding being made or brought, or to the knowledge of the
Company or any of its Subsidiaries, being threatened, against the Company or any
of its Subsidiaries regarding their Intellectual Property Rights.  The Company
and each of its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their Intellectual Property
Rights.

 

14

--------------------------------------------------------------------------------


 

(x)                                 Environmental Laws.  The Company and its
Subsidiaries (i) are in compliance with all Environmental Laws (as defined
below), (ii) have received all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where, in each of the foregoing clauses (i), (ii) and (iii),
the failure to so comply could be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect.  The term “Environmental Laws”
means all federal, state, local or foreign laws of the applicable jurisdictions
to which the Company is subject relating to pollution or protection of human
health or the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata), including, without
limitation, laws relating to emissions, discharges, releases or threatened
releases of chemicals, pollutants, contaminants, or toxic or hazardous
substances or wastes (collectively, “Hazardous Materials”) into the environment,
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials, as
well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

(y)                                 Subsidiary Rights.  The Company or one of
its Subsidiaries has the unrestricted right to vote, and (subject to limitations
imposed by applicable law) to receive dividends and distributions on, all
capital securities of its Subsidiaries as owned by the Company or such
Subsidiary.

 

(z)                                  Tax Status.  Except as would not have a
Material Adverse Effect, the Company and each of its Subsidiaries (i) has timely
made or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has timely paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and
(iii) has set aside on its books provision reasonably adequate for the payment
of all taxes for periods subsequent to the periods to which such returns,
reports or declarations apply.  There are no unpaid taxes in any material amount
claimed to be due in writing by the taxing authority of any jurisdiction, and
the officers of the Company and its Subsidiaries know of no basis for any such
claim.  The Company is not operated in such a manner as to qualify as a passive
foreign investment company, as defined in Section 1297 of the U.S. Internal
Revenue Code of 1986, as amended.

 

(aa)                          Internal Accounting and Disclosure Controls.  The
Company and each of its Subsidiaries maintains internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the 1934 Act) that is
effective to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with generally accepted accounting principles, including that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference.  The Company maintains disclosure controls and
procedures

 

15

--------------------------------------------------------------------------------


 

(as such term is defined in Rule 13a-15(e) under the 1934 Act) that are
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.  Since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, neither the Company nor any of its
Subsidiaries has received any notice or correspondence from any accountant or
other Person relating to any potential material weakness or significant
deficiency in any part of the internal controls over financial reporting of the
Company or any of its Subsidiaries.

 

(bb)                          Off Balance Sheet Arrangements.  There is no
transaction, arrangement, or other relationship between the Company or any of
its Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

 

(cc)                            Investment Company Status.  The Company is not,
and upon consummation of the sale of the Securities will not be, an “investment
company,” an Affiliate of an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

 

(dd)                          Acknowledgement Regarding Buyers’ Trading
Activity.  It is understood and acknowledged by the Company that (i) following
the public disclosure of the transactions contemplated by the Transaction
Documents, in accordance with the terms thereof, none of the Buyers has been
asked by the Company or any of its Subsidiaries to agree, nor has any Buyer
agreed with the Company or any of its Subsidiaries, to desist from effecting any
transactions in or with respect to (including, without limitation, purchasing or
selling, long and/or short) any securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term; (ii) any Buyer, and counterparties in “derivative”
transactions to which any such Buyer is a party, directly or indirectly,
presently may have a “short” position in the Common Stock which was established
prior to such Buyer’s knowledge of the transactions contemplated by the
Transaction Documents; and (iii) each Buyer shall not be deemed to have any
affiliation with or control over any arm’s length counterparty in any
“derivative” transaction.  The Company further understands and acknowledges that
following the public disclosure of the transactions contemplated by the
Transaction Documents pursuant to the Press Release (as defined below) one or
more Buyers may engage in hedging and/or trading activities at various times
during the period that the Securities are outstanding, including, without
limitation, during the periods that the value and/or number of the Warrant
Shares deliverable with respect to the Securities are being determined and
(b) such hedging and/or trading activities, if any, can reduce the value of the
existing stockholders’ equity interest in the Company both at and after the time
the hedging and/or trading activities are being conducted.  The Company
acknowledges that such aforementioned hedging and/or trading activities do not
constitute a

 

16

--------------------------------------------------------------------------------


 

breach of this Agreement or any other Transaction Document or any of the
documents executed in connection herewith or therewith.

 

(ee)                            Manipulation of Price.  Neither the Company nor
any of its Subsidiaries has, and, to the knowledge of the Company, no Person
acting on their behalf has, directly or indirectly, (i) taken any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company or any of its Subsidiaries to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company or any of its Subsidiaries.

 

(ff)                              Registration Eligibility.  The Company is
eligible to register the issuance and sale of the Securities to the Buyers using
Form S-3 promulgated under the 1933 Act.

 

(gg)                            Transfer Taxes.  On the applicable Closing Date,
all stock transfer or other taxes (other than income or similar taxes) which are
required to be paid in connection with the issuance and sale of the Securities
to be sold to each Buyer hereunder will be, or will have been, fully paid or
provided for by the Company, and all laws imposing such taxes will be or will
have been complied with.

 

(hh)                          Bank Holding Company Act.  Neither the Company nor
any of its Subsidiaries is subject to the Bank Holding Company Act of 1956, as
amended (the “BHCA”) or to regulation by the Board of Governors of the Federal
Reserve System (the “Federal Reserve”).  Neither the Company nor any of its
Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent (25%) or more of the total equity of a bank or any equity
that is subject to the BHCA or to regulation by the Federal Reserve.  Neither
the Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA or to regulation by the Federal Reserve.

 

(ii)                                  Registration Rights.  Except as disclosed
on Schedule 3(ii) hereto, no holder of securities of the Company has rights to
the registration of any securities of the Company because of the issuance of the
Securities hereunder that could expose the Company to material liability or any
Buyer to any liability or that could impair the Company’s ability to consummate
the issuance and sale of the Securities in the manner, and at the times,
contemplated hereby, which rights have not been waived by the holder thereof as
of the date hereof.

 

(jj)                                Public Utility Holding Act.  None of the
Company nor any of its Subsidiaries is a “holding company,” or an “Affiliate” of
a “holding company,” as such terms are defined in the Public Utility Holding Act
of 2005.

 

(kk)                          Federal Power Act.  None of the Company nor any of
its Subsidiaries is subject to regulation as a “public utility” under the
Federal Power Act, as amended.

 

(ll)                                  Disclosure.  The Company confirms that
neither it nor, to its knowledge, any other Person acting on its behalf has
provided any of the Buyers or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, non-public
information concerning the Company or any of its Subsidiaries, other than the
existence

 

17

--------------------------------------------------------------------------------


 

of the transactions contemplated by this Agreement and the other Transaction
Documents.  The Company understands and confirms that each of the Buyers will
rely on the foregoing representations in effecting transactions in securities of
the Company.  All written disclosure provided to the Buyers regarding the
Company and its Subsidiaries, their businesses and the transactions contemplated
hereby, including the schedules to this Agreement, furnished by or on behalf of
the Company or any of its Subsidiaries in the aggregate is true and correct in
all material respects and does not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.  Each material press release issued by the Company or any
of its Subsidiaries during the twelve (12) months preceding the date of this
Agreement did not at the time of release contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading.  No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, liabilities,
prospects, operations (including results thereof) or conditions (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure at or before the date hereof or announcement by the Company but which
has not been so publicly disclosed.  The Company acknowledges and agrees that no
Buyer makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 2.

 

4.                                      COVENANTS.

 

(a)                                 Maintenance of Registration Statement.  For
so long as any of the Warrants remain outstanding, the Company shall use its
reasonable best efforts to maintain the effectiveness of the Registration
Statement for the issuance thereunder of the Warrant Shares, provided that, if
at any time while the Warrants are outstanding the Company shall be ineligible
to utilize Form S-3 (or any successor form) for the purpose of issuance of the
Warrant Shares, the Company shall use its reasonable best efforts to promptly
amend the Registration Statement on such other form as may be necessary to
maintain the effectiveness of the Registration Statement for this purpose.  If
at any time following the date hereof the Registration Statement is not
effective or is not otherwise available for the issuance of the Securities or
any prospectus contained therein is not available for use, the Company shall
immediately notify the holders of the Securities in writing that the
Registration Statement is not then effective or a prospectus contained therein
is not available for use and thereafter shall promptly notify such holders when
the Registration Statement is effective again and available for the issuance of
the Securities or such prospectus is again available for use.

 

(b)                                 Prospectus Supplement and Blue Sky. 
Immediately prior to execution of this Agreement, the Company shall have
delivered, and as soon as practicable after execution of this Agreement the
Company shall file, the Prospectus Supplement with respect to the Securities as
required under, and in conformity with, the 1933 Act, including
Rule 424(b) thereunder.  The Company shall have taken immediately upon execution
of this Agreement such action, if any, as required in order to obtain an
exemption for, or to, qualify the Securities for sale to the Buyers at the
applicable Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the applicable Closing

 

18

--------------------------------------------------------------------------------


 

Date.  Without limiting any other obligation of the Company under this
Agreement, the Company shall timely make all filings and reports relating to the
offer and sale of the Securities required under all applicable securities laws
(including, without limitation, all applicable federal securities laws and all
applicable “Blue Sky” laws), and the Company shall comply with all applicable
federal, state and local laws, statutes, rules, regulations and the like
relating to the offering and sale of the Securities to the Buyers.  The Company
shall use its reasonable best efforts to take all necessary action to ensure the
compliance with all applicable securities laws (including without limitation
“Blue Sky” laws) of the issuance of any Warrant Shares from time to time upon
exercise of the Warrants.

 

(c)                                  Reporting Status.  Until the date on which
no Warrants are outstanding (the “Reporting Period”), the Company shall file all
reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination.

 

(d)                                 Financial Information.  The Company agrees
to send the following to each Buyer during the Reporting Period, unless the
following are filed with the SEC through EDGAR and are available to the public
through the EDGAR system, within one (1) Business Day after the filing thereof
with the SEC, copies of any notices and other information made available or
given to the stockholders of the Company generally, contemporaneously with the
making available or giving thereof to the stockholders.

 

(e)                                  Listing.  If required by the listing
rules of the Principal Market, the Company has secured the listing of all of the
Common Shares and Warrant Shares (subject to notice of issuance) on the
Principal Market in connection with the transactions contemplated hereby and by
the Warrants and shall secure the listing or designation for quotation (as the
case may be) of all of the Common Shares and Warrant Shares upon each other
national securities exchange and automated quotation system, if any, upon which
the Common Stock is then listed or designated for quotation (as the case may be)
(subject to official notice of issuance) (but in no event later than the
applicable Closing Date) and shall use its reasonable best efforts to maintain
such listing or designation for quotation (as the case may be) of all the shares
of Common Stock from time to time issuable under the terms of the Transaction
Documents on the Principal Market and such national securities exchange or
automated quotation system.  The Company shall use its reasonable best efforts
to maintain the Common Stock’s listing or designation for quotation (as the case
may be) on the Principal Market, The New York Stock Exchange, the NYSE MKT, the
Nasdaq Global Market or the Nasdaq Global Select Market (each, an “Eligible
Market”).  Neither the Company nor any of its Subsidiaries shall take any action
which could be reasonably expected to result in the delisting or suspension of
the Common Stock on an Eligible Market (other than in connection with listing on
a different Eligible Market).  The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(e).

 

(f)                                   Fees.  Prior to the date hereof, the
Company has paid, for the benefit of Crede CG III, Ltd.  (“Crede”), a
non-refundable, non-accountable document preparation fee in the amount of
$40,000.  In addition, by virtue of the execution of this Agreement by Crede,
the Company shall be obligated pay to Crede an additional amount equal to
$375,000 as an investment fee (the “Investment Fee”) hereunder, of which
(i) $250,000 shall be paid by the Company to Crede at

 

19

--------------------------------------------------------------------------------


 

the First Closing and (ii)  $125,000 shall be paid by the Company to Crede at
the Second Closing, in each case by Crede withholding such amounts from the
Purchase Price to be paid by it at such applicable Closing.  Except as set forth
above, or as may otherwise be set forth in this Agreement or the other
Transaction Documents, each party to this Agreement shall bear its own expenses
in connection with the sale of the Securities to the Buyers.

 

(g)                                  Pledge of Securities.  Notwithstanding
anything to the contrary contained in this Agreement, the Company acknowledges
and agrees that the Securities may be pledged by a Buyer in connection with a
bona fide margin agreement or other loan or financing arrangement that is
secured by the Securities.  The pledge of Securities shall not be deemed to be a
transfer, sale or assignment of the Securities hereunder, and no Buyer effecting
a pledge of Securities shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document.

 

(h)                                 Disclosure of Transactions and Other
Material Information.  The Company shall, on or before 9:30 a.m., New York time,
on the first Trading Day following the date hereof, issue a press release (the
“Press Release”) reasonably acceptable to the Buyers and the Company disclosing
all the material terms of the transactions contemplated by the Transaction
Documents.  On or before 9:30 a.m., New York time, on the first Trading Day
following the date hereof, the Company shall file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching all the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules to this Agreement) and the form of Warrants) (including all
attachments, the “8-K Filing”).  From and after the issuance of the Press
Release, the Company shall have disclosed all material, non-public information
(if any) delivered to any of the Buyers by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents.  The Company shall not, and the Company shall cause each of its
Subsidiaries and each of its and their respective officers, directors, employees
and agents, not to, provide any Buyer with any material, non-public information
regarding the Company or any of its Subsidiaries from and after the issuance of
the Press Release without the express prior written consent of such Buyer.  In
the event of a breach of any of the foregoing covenants by the Company, any of
its Subsidiaries, or any of its or their respective officers, directors,
employees and agents (as determined in the reasonable good faith judgment of
such Buyer), in addition to any other remedy provided herein or in the
Transaction Documents, such Buyer shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees or agents.  No Buyer shall have any liability to the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents, for any such disclosure.  Subject
to the foregoing, neither the Company, its Subsidiaries nor any Buyer shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of any Buyer, to make any press release or
other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations.  Unless required by applicable law,
without the prior written consent of the applicable Buyer, the Company shall not
(and shall

 

20

--------------------------------------------------------------------------------


 

cause each of its Subsidiaries and Affiliates to not) disclose the name of such
Buyer in any filing (other than in the Transaction Documents filed as exhibits
to the 8-K Filing), announcement, release or otherwise.  Notwithstanding
anything contained in this Agreement to the contrary and without implication
that the contrary would otherwise be true, the Company expressly acknowledges
and agrees that no Buyer has had, and no Buyer shall have (unless expressly
agreed to by a particular Buyer after the date hereof in a written definitive
and binding agreement executed by the Company and such particular Buyer), any
duty of confidentiality with respect to, or a duty not to trade on the basis of,
any material, non-public information regarding the Company or any of its
Subsidiaries.

 

(i)                                     Additional Issuance of Securities.  The
Company agrees that for the period commencing on the date hereof and ending on
the date immediately following the sixtieth (60th) day after the date hereof
(the “Restricted Period”), unless otherwise consented to in writing by Crede,
neither the Company nor any of its Subsidiaries shall directly or indirectly
issue, offer, sell, grant any option or right to purchase, or otherwise dispose
of (or announce any issuance, offer, sale, grant of any option or right to
purchase or other disposition of) any Common Stock or any security or any debt
or other instrument convertible or exchangeable or exercisable into Common Stock
or which constitutes (or would constitute but for lack of a fixed exercise or
conversion or similar price or if it were not solely cash settled) a “derivative
security” (as defined under the rules and regulations under Section 16 of the
1934 Act) or otherwise an equity-linked or related security (including, without
limitation, any “equity security” (as that term is defined under Rule 405
promulgated under the 1933 Act) or which does or would otherwise constitute any
Option or Convertible Security (as defined in the Warrants) (any such issuance,
offer, sale, grant, disposition or announcement (whether occurring during the
Restricted Period or at any time thereafter) is referred to as a “Subsequent
Placement”).  Notwithstanding the foregoing, the immediately preceding sentence
in this Section 4(i) shall not apply in respect of the issuance of (A) shares of
Common Stock or standard options to purchase Common Stock or other standard
equity linked securities (e.g., stock appreciation rights) to directors,
officers, employees or consultants of the Company in their capacity as such
pursuant to an Approved Share Plan (as defined below); provided that (1) all
such issuances that are exercisable or vest during the Restricted Period (taking
into account the shares of Common Stock issuable upon exercise of such options
and equity linked securities that are exercisable or vest during the Restricted
Period, but not including shares issuable pursuant to Options or Convertible
Securities outstanding as of the date hereof) and are issued after the date
hereof pursuant to this clause (A) do not, in the aggregate, exceed more than 2%
of the shares of Common Stock then outstanding and (2) during the Restricted
Period, the exercise price of any such options is not lowered, none of such
options are amended to increase the number of shares issuable thereunder and
none of the terms or conditions of any such options are otherwise materially
changed in any manner that adversely affects any of the Buyers; (B) shares of
Common Stock issued upon the conversion or exercise of Options or Convertible
Securities issued prior to the date hereof to the extent issued pursuant to
their terms as of the date hereof; (C) shares of Common Stock issued as part of
the Subordinated Notes Exchange; (D) issuances required to be made in compliance
with the preemptive rights provisions of the Outstanding Warrants; (E) the
Common Shares and the Warrants; (F) the Warrant Shares; (G) issuances of equity
to a seller, or in the case of a merger, the shareholders of the target company
in such merger, or the officers or employees thereof, in each case in connection
with a bona fide merger, business combination transaction or acquisition of
stock or assets outside of the ordinary course; (H) a stock split or other
subdivision or combination, or a

 

21

--------------------------------------------------------------------------------


 

stock dividend made to all holders of any Company equity on a pro rata basis;
(I) issuances of Common Stock or Convertible Securities in connection with
strategic partnerships, joint ventures, licensing, acquisition of assets or
technology, or similar arrangements, in each case, that are not primarily for
financing purposes; or (J) issuances of shares of Common Stock or Options or
Convertible Securities in public offerings or to individual, institutional or
strategic investors in private or public transactions; provided, that with
respect to issuances contemplated by clauses (I) and (J),  (x) such issuances of
shares of Common Stock are for an aggregate consideration of no greater than
$3,000,000 during the Restricted Period, in each case, at an effective
consideration per share of Common Stock (assuming any Company warrants issued in
connection therewith are issued for no consideration) of no less than $0.83,
(y) such Options or Convertible Securities have an effective exercise or
conversion price thereof of no less than $0.83, and (z) the Company does not
grant or enter into any agreement to grant such investors registration rights
whereby the Company would have an obligation to register the resale of such
shares of Common Stock during the Restricted Period (each of the foregoing in
clauses (A) through (I), collectively the “Excluded Securities”).  “Approved
Share Plan” means any employee benefit plan which has been approved by the board
of directors of the Company prior to or subsequent to the date hereof pursuant
to which shares of Common Stock and equity securities may be issued to any
employee, officer, director or consultant for services provided to the Company
in their capacity as such.

 

(j)                                    Subsequent Equity Sales.  From the period
beginning on the sixty-first (61st) day after the date hereof and ending on the
ninetieth (90th) day after the date hereof, if the Company sells or grants any
option to purchase or sells or grants any right to reprice, or otherwise
disposes of or issues (or announces any sale, grant or any option to purchase or
other disposition), any Common Stock or Convertible Securities entitling any
Person to acquire shares of Common Stock at an effective price per share that is
lower than the then Purchase Price per Common Share (such lower price, the “Base
Share Price” and such issuances, collectively, a “Dilutive Issuance”) (if the
holder of the Common Stock or Convertible Securities so issued shall at any
time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share that is lower than the Purchase Price per Common Share, such issuance
shall be deemed to have occurred for less than the Purchase Price per Common
Share on such date of the Dilutive Issuance), then the Company shall issue to
each Buyer such number of additional shares of Common Stock equal to the
difference between (i) the number of Shares held by the Buyer on the date of the
Dilutive Issuance multiplied by a fraction, the numerator of which is such
Buyer’s Purchase Price per Common Share and the denominator of which is the Base
Share Price, and (ii) the number of Shares held by the Buyer on the date of the
Dilutive Issuance.  Such adjustment shall be made whenever such Common Stock or
Convertible Securities are issued during the applicable period.  Notwithstanding
the foregoing, no adjustment will be made under this Section 4(j) in respect of
those issuances of Excluded Securities.  If the Company enters into a Variable
Rate Transaction, the Company shall be deemed to have issued Common Stock or
Convertible Securities at the lowest possible conversion price at which such
securities may be converted or exercised.  The Company shall notify the Buyer in
writing, no later than three (3) business days following the issuance of any
Common Stock or Convertible Securities subject to this Section 4(j), indicating
therein the applicable issuance price, or

 

22

--------------------------------------------------------------------------------


 

applicable reset price, exchange price, conversion price and other pricing terms
(such notice, the “Dilutive Issuance Notice”).  For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 4(j), upon the occurrence of any Dilutive Issuance, the Purchase Price
per Common Share shall be reduced to equal the Base Share Price, regardless of
whether the Company accurately refers to the Base Share Price in the Dilutive
Issuance Notice.

 

(k)                                 Reservation of Shares.  So long as any of
the Warrants remain outstanding, the Company shall take all action necessary to
at all times have authorized, and reserved for the purpose of issuance, the
maximum number of shares of Common Stock issuable upon exercise of all the
Warrants (without regard to any limitations on the exercise of the Warrants set
forth therein).

 

(l)                                     Conduct of Business.  So long as any of
the Warrants remain outstanding, the business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity in any jurisdiction to which the Company
is subject, except where such violations would not result, either individually
or in the aggregate, in a Material Adverse Effect.

 

(m)                             Variable Rate Transaction.  During the
Restricted Period, the Company and each Subsidiary shall be prohibited from
effecting, or entering into an agreement to effect, any Subsequent Placement
involving a Variable Rate Transaction.  “Variable Rate Transaction” means a
transaction in which the Company or any Subsidiary (i) issues or sells any
Convertible Securities either (A) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of, or
quotations for, the shares of Common Stock at any time after the initial
issuance of such Convertible Securities, or (B) with a conversion, exercise or
exchange price that is subject to being reset at some future date after the
initial issuance of such Convertible Securities or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock, other than pursuant to a
customary “weighted average” anti-dilution provision or (ii) enters into any
agreement (including, without limitation, an equity line of credit) whereby the
Company or any Subsidiary may sell securities at a future determined price
(other than standard and customary “preemptive” or “participation” rights). 
Each Buyer shall be entitled to obtain injunctive relief against the Company and
its Subsidiaries to preclude any such issuance, which remedy shall be in
addition to any right to collect damages.

 

(n)                                 Corporate Existence.  So long as any Buyer
owns any Warrants, the Company shall not be party to any Fundamental Transaction
(as defined in the Warrants) unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the
Warrants.

 

(o)                                 Certain Restrictions as to Buyer.  For so
long as the Buyer or any of its Affiliates holds any Securities, neither the
Buyer nor any Affiliate will: (i) vote any shares of Common Stock beneficially
owned by it, solicit any proxies, or seek to advise or influence any Person with
respect to any voting securities of the Company; (ii) engage or participate in
any actions, plans or proposals which relate to or would result in (a) acquiring
additional securities of the Company, alone or together with any other Person,
which would result in Buyer or its Affiliates beneficially

 

23

--------------------------------------------------------------------------------


 

owning (within the meaning of Section 13(d) under the 1934 Act) more than 9.9%
of the Common Stock, (b) an extraordinary corporate transaction, such as a
merger, reorganization or liquidation, involving Company or any of its
Subsidiaries, (c) a sale or transfer of a material amount of assets of the
Company or any of its Subsidiaries, (d) any change in the present board of
directors or management of the Company, including any plans or proposals to
change the number or term of directors or to fill any existing vacancies on the
board, (e) any material change in the present capitalization or dividend policy
of the Company, (f) any other material change in the Company’s business or
corporate structure, including but not limited to, if the Company is a
registered closed-end investment company, any plans or proposals to make any
changes in its investment policy for which a vote is required by Section 13 of
the Investment Company Act of 1940, (g) changes in the Company’s charter, bylaws
or instruments corresponding thereto or other actions which may impede the
acquisition of control of the Company by any Person, (h) causing a class of
securities of the Company to be delisted from a national securities exchange or
to cease to be authorized to be quoted in an inter-dealer quotation system of a
registered national securities association, (i) a class of equity securities of
the Company becoming eligible for termination of registration pursuant to
Section 12(g)(4) of the Act, or (j) any action, intention, plan or arrangement
similar to any of those enumerated above; or (iii) request the Company or its
directors, officers, employees, agents or representatives to amend or waive any
provision of this paragraph.  The restrictions contained in this paragraph
(o) shall not limit Buyer’s rights to enforce its rights or exercise its rights
as to the Securities or under the Transaction Documents.

 

5.                                      REGISTER; TRANSFER AGENT INSTRUCTIONS;
LEGEND.

 

(a)                                 Register.  The Company shall maintain at its
principal executive offices (or such other office or agency of the Company as it
may designate by notice to each holder of Securities), a register for the Common
Shares and the Warrants in which the Company shall record the name and address
of the Person in whose name the Common Shares and the Warrants have been issued
(including the name and address of each transferee), the number of Common Shares
held by such Person and the number of Warrant Shares issuable upon exercise of
the Warrants held by such Person.  The Company shall keep the register open and
available at all times during business hours for inspection of any Buyer or its
legal representatives.

 

(b)                                 Transfer Agent Instructions.  The Company
shall issue irrevocable instructions to the Transfer Agent in the form
previously provided to the Company (the “Irrevocable Transfer Agent
Instructions”) to issue certificates or credit shares to the applicable balance
accounts at DTC, without restriction and registered in the name of each Buyer or
its respective nominee(s), for the Common Shares and the Warrant Shares in such
amounts as specified from time to time by each Buyer to the Company upon
delivery of the Common Shares or the exercise of the Warrants (as the case may
be).  The Company represents and warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5(b) will be
given by the Company to the Transfer Agent with respect to the Securities, and
that the Securities shall otherwise be freely transferable on the books and
records of the Company.  If a Buyer effects a sale, assignment or transfer of
the Securities, the Company shall permit the transfer and shall promptly
instruct the Transfer Agent to issue one or more certificates or credit shares
to the applicable balance accounts at DTC in such name and in such denominations
as specified by such Buyer to effect such sale, transfer or assignment.  The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to each Buyer.  Accordingly,

 

24

--------------------------------------------------------------------------------


 

the Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5(b) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 5(b), that
each Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

 

(c)                                  Certificates and any other instruments
evidencing the Securities shall not bear any restrictive or other legend.

 

6.                                      CONDITIONS TO EACH BUYER’S OBLIGATION TO
PURCHASE.

 

(a)                                 The obligation of each Buyer hereunder to
purchase its applicable Common Shares and the related Warrants at the applicable
Closing is subject to the satisfaction, at or before each applicable Closing
Date and in respect of each such Closing Date, of each of the following
conditions, provided that these conditions are for each Buyer’s sole benefit and
may be waived by such Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:

 

(i)                                     The Company shall have duly executed and
delivered to such Buyer each of the Transaction Documents to which it is a
party.

 

(ii)                                  The Company shall have delivered to such
Buyer a certificate evidencing the formation and good standing of the Company in
its jurisdiction of formation issued by the Secretary of State (or comparable
office) of such jurisdiction of formation as of a date within ten (10) days of
the applicable Closing Date.

 

(iii)                               The Company shall have delivered to such
Buyer a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company conducts business and is
required to so qualify, as of a date within ten (10) days of the applicable
Closing Date.

 

(iv)                              The Company shall have delivered to such Buyer
a certified copy of the Certificate of Incorporation within ten (10) days of the
applicable Closing Date.

 

(v)                                 The Company shall have delivered to such
Buyer a certificate, in the form reasonably acceptable to such Buyer, executed
by the Secretary of the Company and dated as of the applicable Closing Date, as
to (i) the resolutions consistent with Section 3(b) as adopted by the Company’s
board of directors in a form reasonably acceptable to such Buyer,
(ii) Certificate of Incorporation, and (iii) the Bylaws of the Company, in each
case, as in effect at the applicable Closing.

 

(vi)                              Each and every representation and warranty of
the Company shall be true and correct in all material respects as of the date
when made and as of the applicable Closing Date as though originally made at
that time (except that (1) representations and warranties that speak as of a
specific date shall be true and correct in all material respects as of such date
and (2) representations and warranties that are qualified by material, Material
Adverse Effect or other similar materiality qualifiers shall be true and correct
in all respects) and the Company shall have

 

25

--------------------------------------------------------------------------------


 

performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required to be performed, satisfied or complied with
by the Company at or prior to the applicable Closing Date, including, without
limitation the issuance of all Securities prior to the date of such Closing as
required by the Transaction Documents and the Company has a sufficient number of
duly authorized shares of Common Stock reserved for issuance as may be required
to fulfill its obligations pursuant to the Transaction Documents.  Such Buyer
shall have received a certificate, executed by the Chief Executive Officer of
the Company, dated as of the applicable Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by such Buyer in the
form reasonably acceptable to such Buyer.

 

(vii)                           The Company shall have delivered to such Buyer a
report from the Company’s transfer agent identifying the number of shares of
Common Stock outstanding on the applicable Closing Date immediately prior to the
applicable Closing.

 

(viii)                        The Common Stock (I) shall be designated for
quotation or listed on the Principal Market and (II) shall not have been
suspended, as of the applicable Closing Date, by the SEC or the Principal Market
from trading on the Principal Market.

 

(ix)                              The Company shall have obtained all
governmental, regulatory or third party consents and approvals, if any,
necessary for the sale of the Securities, including without limitation, those
required by the Principal Market.

 

(x)                                 No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents, and no actions, suits or proceedings
shall be in progress or pending by any Person that seeks to enjoin, prohibit or
otherwise adversely affect any of the transactions contemplated by the
Transaction Documents.

 

(xi)                              Since the date of execution of this Agreement,
no event or series of events shall have occurred that reasonably would have or
result in a Material Adverse Effect and the Company has not filed for nor is it
subject to any bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for relief under any bankruptcy law or any law for the
relief of debtors instituted by or against the Company.

 

(xii)                           The Company shall have delivered to such Buyer
such other documents, instruments or certificates relating to the transactions
contemplated by this Agreement reasonably required to consummate the
transactions contemplated hereby.

 

(xiii)                        Such Buyer shall have received the opinion of
Sidley Austin LLP, the Company’s counsel, dated as of the applicable Closing
Date, in the form reasonably acceptable to such Buyer.

 

(xiv)                       A copy of the Irrevocable Transfer Agent
Instructions, in the form previously provided to the Company, and which have
been delivered to and acknowledged in writing by the Transfer Agent.

 

26

--------------------------------------------------------------------------------


 

7.                                      TERMINATION.

 

In the event that the First Closing shall not have occurred with respect to a
Buyer within ten (10) days after the date hereof, then such Buyer shall have the
right to terminate its obligations under this Agreement with respect to itself
at any time on or after the close of business on such date without liability of
such Buyer to any other party; provided, however, (i) the right to terminate its
obligations under this Agreement pursuant to this Section 7 shall not be
available to such Buyer if the failure of the transactions contemplated by this
Agreement to have been consummated by such date is the result of such Buyer’s
breach of this Agreement and (ii) the abandonment of the sale and purchase of
the Common Shares and the Warrants shall be applicable only to such Buyer
providing such written notice, provided further that no such termination shall
affect any obligation of the Company under this Agreement to reimburse such
Buyer for the expenses described in Section 4(f) above.  In the event that the
Second Closing shall not have occurred by October 22, 2014, then at the close of
business on such date the parties’ obligations hereunder to consummate the
Second Closing shall automatically terminate without further liability of the
parties to one another solely in respect thereof.  Notwithstanding anything to
the contrary above, nothing contained in this Section 7 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.

 

8.                                      MISCELLANEOUS.

 

(a)                                 Governing Law; Jurisdiction; Jury Trial. 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall (i) limit
or be deemed to limit in any way any right to serve process in any manner
permitted by law or (ii) operate, or be deemed to operate, to preclude any Buyer
or the Company from bringing suit or taking other legal action against the
Company or any Buyer in any other jurisdiction to collect on the Company’s
obligations to such Buyer or Buyer’s obligations to the Company or to enforce a
judgment or other court ruling in favor of such Buyer or the Company or
(iii) limit, or be deemed to limit, any provision of the Warrants which is
contrary to the above.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE

 

27

--------------------------------------------------------------------------------


 

ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)                                 Counterparts.  This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party.  In the event that
any signature is delivered by facsimile transmission or by an e-mail which
contains a portable document format (.pdf) file of an executed signature page,
such signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

 

(c)                                  Headings; Gender; Certain Meanings.  The
headings of this Agreement are for convenience of reference and shall not form
part of, or affect the interpretation of, this Agreement.  Unless the context
clearly indicates otherwise, each pronoun herein shall be deemed to include the
masculine, feminine, neuter, singular and plural forms thereof.  The terms
“including,” “includes,” “include” and words of like import shall be construed
broadly as if followed by the words “without limitation.” The terms “herein,”
“hereunder,” “hereof” and words of like import refer to this entire Agreement
instead of just the provision in which they are found.  When used herein, the
words “law,” “rule,” “regulation” and the like means all applicable laws,
rules and regulations, domestic or foreign, state, provincial, local or
self-regulatory, including without limitation as to all applicable laws,
rules and regulations of or related to the United States, applicable states, the
SEC, and the Principal Market.

 

(d)                                 Severability.  If any provision of this
Agreement is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.  The parties will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

(e)                                  Entire Agreement; Amendments.  This
Agreement, the other Transaction Documents and the schedules and exhibits
attached hereto and thereto and the instruments referenced herein and therein
supersede all other prior oral or written agreements between the Buyers, the
Company, their Affiliates and Persons acting on their behalf solely with respect
to the matters contained herein and therein, and this Agreement, the other
Transaction Documents, the schedules and exhibits attached hereto and thereto
and the instruments referenced herein and therein contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein; provided, however, nothing contained in this Agreement or any other
Transaction Document shall (or shall be deemed to), (i) have any effect on any
agreements any

 

28

--------------------------------------------------------------------------------


 

Buyer has entered into with the Company or any of its Subsidiaries prior to the
date hereof with respect to any prior investment made by such Buyer in the
Company or (ii) waive, alter, modify or amend in any respect any obligations of
the Company or any of its Subsidiaries, or any rights of or benefits to any
Buyer or any other Person, in any agreement entered into prior to the date
hereof between or among the Company and/or any of its Subsidiaries and any Buyer
and all such agreements shall continue in full force and effect.  Except as
specifically set forth herein or therein, neither the Company nor any Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters.  For clarification purposes, the Recitals are part of this Agreement. 
No provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and Crede.  No waiver shall be effective unless it
is in writing and signed by an authorized representative of the waiving party. 
No consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents, all holders of Common Shares or all holders of the
Warrants (as the case may be).  The Company has not, directly or indirectly,
made any agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents.  Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company, any
Subsidiary or otherwise.  As a material inducement for each Buyer to enter into
this Agreement, the Company expressly acknowledges and agrees that (i) no due
diligence investigation conducted by a Buyer or its advisors, if any, or its
representatives shall affect such Buyer’s right to rely on, or modify or qualify
any of, the Company’s representations and warranties contained in this Agreement
or any other Transaction Document, (ii) nothing contained in the Registration
Statement, the Prospectus or the Prospectus Supplement shall affect such Buyer’s
right to rely on, or modify or qualify any of, the Company’s representations and
warranties contained in this Agreement or any other Transaction Document and
(iii) unless a provision of this Agreement or any other Transaction Document is
expressly preceded by “except as disclosed in the SEC Documents,” nothing
contained in any of the SEC Documents shall affect such Buyer’s right to rely
on, or modify or qualify any of, the Company’s representations and warranties
contained in this Agreement or any other Transaction Document.

 

(f)                                   Notices.  Any notices, consents, waivers
or other communications required or permitted to be given under the terms of
this Agreement must be in writing and will be deemed to have been delivered:
(i) upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); (iii) when
sent, if sent by e-mail (provided that such sent e-mail is kept on file (whether
electronically or otherwise) by the sending party and the sending party does not
receive an automatically generated message from the recipient’s e-mail server
that such e-mail could not be delivered to such recipient); and (iv) one
(1) Business Day after deposit with an overnight courier service with next day
delivery specified, in each case, properly addressed to the party to receive the
same.  The addresses and facsimile numbers and email addresses for such
communications shall be:

 

If to the Company:

 

29

--------------------------------------------------------------------------------


 

ZaZa Energy Corporation

1301 McKinney Street, Suite 2800

Houston, Texas 77010

Telephone:  (713) 595-1981

Facsimile:  (713) 595-1919

Email:        scott.gaille@zazaenergy.com

Attention:  Scott Gaille

 

With a copy (for informational purposes only) to:

 

Sidley Austin LLP

1000 Louisiana Street, Suite 6000

Houston, Texas 77002

Telephone:  (713) 4905-4501

Facsimile:  (713) 822-6659

Email:           mmetts@sidley.com

Attention:     Mark Metts

 

If to the Transfer Agent:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Telephone: (718) 921 - 8200

Facsimile: (718) 765 - 8711

Email:  carmenia@amstock.com

Attention:  Cindy Armenia

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

with a copy (for informational purposes only) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, New York 10017

Telephone:  (212) 935-3000

Facsimile:  (212) 983-3115

Email:

krkoch@mintz.com

 

jschultz@mintz.com

Attention:

Kenneth R. Koch, Esq.

 

Jeffrey P. Schultz, Esq.

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change,
provided that Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.  shall only be
provided copies of notices sent to Crede.  Written confirmation of receipt
(A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically

 

30

--------------------------------------------------------------------------------


 

or electronically generated by the sender’s facsimile machine containing the
time, date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.  A copy of the e-mail transmission containing the time, date and
recipient e-mail address shall be rebuttable evidence of receipt by e-mail in
accordance with clause (iii) above.

 

(g)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns, including, as contemplated below, any
assignee of any of the Securities.  The Company shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of each
of the Buyers.  No Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Company unless
such assignment is to an Affiliate of such Buyer.

 

(h)                                 No Third Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, other than the Buyer
Indemnitees referred to in Section 8(k).

 

(i)                                     Survival.  The representations,
warranties, agreements and covenants shall survive each Closing.  Each Buyer
shall be responsible only for its own representations, warranties, agreements
and covenants hereunder.

 

(j)                                    Further Assurances.  Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(k)                                 Indemnification.

 

(i)                                     In consideration of each Buyer’s
execution and delivery of the Transaction Documents and acquiring the Securities
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Buyer and each holder of any Securities and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and documented
expenses in connection therewith (irrespective of whether any such Indemnitee is
a party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in any of the Transaction Documents, (b) any breach
of any covenant, agreement or obligation of the Company contained in any of the
Transaction Documents, (c) any cause of action, suit or claim brought or made
against such Indemnitee by a third party (including for

 

31

--------------------------------------------------------------------------------


 

these purposes a derivative action brought on behalf of the Company) and arising
out of or resulting from (i) the execution, delivery, performance or enforcement
of any of the Transaction Documents, (ii) any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the
issuance of the Securities, (iii) any disclosure properly made by such Buyer
pursuant to Section 4(h), or (iv) the status of such Buyer or holder of the
Securities as an investor in the Company pursuant to the transactions
contemplated by the Transaction Documents (unless such action is based primarily
upon a breach of such Buyer’s representations, warranties or covenants under the
Transaction Documents or any agreements or understandings such Buyer may have
with any stockholder or any violations by such Buyer of state or federal
securities laws or any conduct by such Buyer which constitutes fraud, gross
negligence, willful misconduct or malfeasance).  To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.

 

(ii)                                  Promptly after receipt by an Indemnitee
under this Section 8(k) of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving an
Indemnified Liability, such Indemnitee shall, if a claim in respect thereof is
to be made against the Company under this Section 8(k), deliver to the Company a
written notice of the commencement thereof, and the Company shall have the right
to participate in, and, to the extent the Company so desires, to assume control
of the defense thereof with counsel mutually satisfactory to the Company and the
Indemnitee; provided, however, that an Indemnitee shall have the right to retain
its own counsel with the fees and expenses of such counsel to be paid by the
Company if: (i) the Company has agreed in writing to pay such fees and expenses;
(ii) the Company shall have failed to assume the defense in a timely manner of
such Indemnified Liability and to employ counsel reasonably satisfactory to such
Indemnitee in any such Indemnified Liability; or (iii) the named parties to any
such Indemnified Liability (including any impleaded parties) include both such
Indemnitee and the Company, and such Indemnitee shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnitee and the Company (in which case, if such Indemnitee
notifies the Company in writing that it elects to employ separate counsel at the
expense of the Company, then the Company shall not have the right to assume the
defense thereof and such counsel shall be at the expense of the Company),
provided further, that in the case of clause (iii) above the Company shall not
be responsible for the reasonable fees and expenses of more than one (1)
separate legal counsel for such Indemnitee.  The Indemnitee shall reasonably
cooperate with the Company in connection with any negotiation or defense of any
such action or Indemnified Liability by the Company and shall furnish to the
Company all information reasonably available to the Indemnitee which relates to
such action or Indemnified Liability.  The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent.  The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the

 

32

--------------------------------------------------------------------------------


 

Indemnitee.  Following indemnification as provided for hereunder, the Company
shall be subrogated to all rights of the Indemnitee with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made.  The failure to deliver written notice to the Company within a
reasonable time of the commencement of any such action shall not relieve the
Company of any liability to the Indemnitee under this Section 8(k), except to
the extent that the Company is materially and adversely prejudiced in its
ability to defend such action.

 

(iii)                               The indemnification required by this Section
8(k) shall be made by periodic payments of the amount thereof during the course
of the investigation or defense, as and when bills are received or Indemnified
Liabilities are incurred.

 

(iv)                              Notwithstanding any provision in this
Agreement, the Warrants or any other Transaction Documents, the aggregate
indemnification obligations of the Company pursuant to this Section 8(k) shall
not exceed 100% of the aggregate Purchase Price actually paid by the Buyers.

 

(v)                                 The sole and exclusive remedies for any
breach of any representation, warranty, covenant or agreement hereunder or under
the Warrants shall be the indemnification provided by this Section 8(k), and
each Buyer expressly waives any other rights or remedies it may have; provided,
however, that equitable relief, including the remedies of specific performance
and injunction, shall be available with respect to any matter where money
damages would not be sufficient to compensate a Buyer or to preserve the rights
of a Buyer pending resolution of a dispute, and this Section 8(k) shall not
relieve the Company from liability for willful misconduct, bad faith, fraud or
willful breach of any of its representations, warranties, covenants or
agreements set forth in this Agreement.

 

(l)                                     Construction.  The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.  No specific representation or warranty shall limit the generality or
applicability of a more general representation or warranty.  Each and every
reference to share prices, shares of Common Stock and any other numbers in this
Agreement that relate to the Common Stock shall be automatically adjusted for
stock splits, stock combinations and other similar transactions that occur with
respect to the Common Stock after the date of this Agreement.

 

(m)                             Remedies.  Each Buyer and each holder of any
Securities shall have all rights and remedies set forth in the Transaction
Documents and all rights and remedies which such holders have been granted at
any time under any other agreement or contract and all of the rights which such
holders have under any law.  Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by
law.  Furthermore, the Company recognizes that in the event that it fails to
perform, observe, or discharge any or all of its obligations under the
Transaction Documents, any remedy at law may prove to be inadequate relief to
the Buyers.  The Company therefore agrees that the Buyers shall be entitled to
seek specific performance and/or temporary, preliminary and permanent injunctive
or other equitable relief from any court of competent

 

33

--------------------------------------------------------------------------------


 

jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security.

 

(n)                                 Withdrawal Right.  Notwithstanding anything
to the contrary contained in (and without limiting any similar provisions of)
the Transaction Documents, whenever any Buyer exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Buyer may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

(o)                                 Independent Nature of Buyers’ Obligations
and Rights.  The obligations of each Buyer under the Transaction Documents are
several and not joint with the obligations of any other Buyer, and no Buyer
shall be responsible in any way for the performance of the obligations of any
other Buyer under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Buyer pursuant hereto or
thereto, shall be deemed to constitute the Buyers as, and the Company
acknowledges that the Buyers do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Buyers are in any way acting in concert or as a group or
entity with respect to such obligations or the transactions contemplated by the
Transaction Documents or any matters, and the Company acknowledges that the
Buyers are not acting in concert or as a group, and the Company shall not assert
any such claim, with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The decision of each Buyer to
purchase Securities pursuant to the Transaction Documents has been made by such
Buyer independently of any other Buyer.  Each Buyer acknowledges that no other
Buyer has acted as agent for such Buyer in connection with such Buyer making its
investment hereunder and that no other Buyer will be acting as agent of such
Buyer in connection with monitoring such Buyer’s investment in the Securities or
enforcing its rights under the Transaction Documents.  The Company and each
Buyer confirms that each Buyer has independently participated with the Company
in the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors.  Each Buyer shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.  The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Buyer, and was done
solely for the convenience of the Company and not because it was required or
requested to do so by any Buyer.  It is expressly understood and agreed that
each provision contained in this Agreement and in each other Transaction
Document is between the Company and a Buyer, solely, and not between the Company
and the Buyers collectively and not between and among the Buyers.

 

(p)                                 Payment Set Aside; Currency.  To the extent
that the Company makes a payment or payments to any Buyer hereunder or pursuant
to any of the other Transaction Documents or any of the Buyers enforce or
exercise their rights hereunder or thereunder, and such payment or payments or
the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or

 

34

--------------------------------------------------------------------------------


 

any other Person under any law (including, without limitation, any bankruptcy
law, foreign, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.  Unless otherwise expressly indicated, all dollar amounts
referred to in this Agreement and the other Transaction Documents are in United
States Dollars (“U.S. Dollars”), and all amounts owing under this Agreement and
all other Transaction Documents shall be paid in U.S. Dollars.  All amounts
denominated in other currencies (if any) shall be converted in the U.S. Dollar
equivalent amount in accordance with the Exchange Rate on the date of
calculation.  “Exchange Rate” means, in relation to any amount of currency to be
converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar exchange
rate as published in the Wall Street Journal on the relevant date of
calculation.

 

[signature pages follow]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.

 

 

COMPANY:

 

ZAZA ENERGY CORPORATION

 

By:

/s/ Todd A. Brooks

 

Name:

Todd A. Brooks

Title:

President and

 

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.

 

 

BUYER:

 

CREDE CG III, LTD.

 

 

By:

/s/ Terren S. Peizer

 

Name:

Terren S. Peizer

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

(1)
Buyer

 

(2)
Address,
E-mail
and/or
Facsimile
Number

 

(3)
Common
Shares
(First
Closing)

 

(4)
Common
Shares
(Second
Closing)

 

(5)
Warrant
Shares
(First
Closing)

 

(6)
Warrant
Shares
(Second
Closing)

 

(7)
Purchase
Price

 

(8)
Legal
Representative’s
Address and
Facsimile
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crede CG III, Ltd.

 

 

 

6,024,097

 

The number of Common Shares equal to $2,500,000 divided by the closing price of
the Common Shares as reported by Bloomberg on the trading day immediately prior
to the Second Closing Date

 

3,614,459

 

60% of the number of Common Shares in Column (4) with an exercise price equal to
135% of the closing price of the Common Shares as reported by Bloomberg on the
trading day immediately prior to the Second Closing Date

 

$5,000,000 (First Closing)

 

$2,500,000 (Second Closing)

 

 

 

--------------------------------------------------------------------------------